Citation Nr: 0837502	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to higher initial ratings for a service-connected 
adjustment disorder with anxious and depressed mood, rated as 
10 percent disabling prior to November 5, 2004, and rated as 
30 percent disabling thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1972 through 
August 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).  The Board remanded the case in October 2007 for the 
purpose of affording the veteran a hearing, but he later 
withdrew his hearing request.  

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The issue has been characterized 
accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further action is required pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) with 
respect to the veteran's claim for a higher initial rating.  
In particular the Board finds that additional development of 
evidence is required.  The most recent psychiatric treatment 
records contained in the claims file are from four years ago.  
More recent records must be obtained.  

In addition, the veteran's most recent disability evaluation 
examination was conducted approximately four years ago in 
November 2004.  Such an examination is too old to allow 
assessment of the current severity of his disability.  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his psychiatric disorder.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all health care 
providers who treated him for psychiatric 
disorder within the last four years.  The 
RO should also enquire as to whether the 
veteran is in receipt of Social Security 
Administration disability benefits.  
Thereafter, the RO should attempt to 
obtain any additional evidence identified 
by the veteran.

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected anxiety disorder.  The 
examiner is requested to determine all 
current manifestations associated with 
the veteran's psychiatric disorder and to 
comment on their severity.  The 
examination should specifically address 
the degree of social and occupational 
impairment caused by the veteran's 
psychiatric disorder.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  The claims 
folder should be available for review in 
conjunction with the examination.  The 
examiner should also indicate the effect, 
if any, that the veteran's disorder has 
on his employability.  All findings, and 
the reasons and bases therefore, should 
be set forth in detail.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




